MURDOCK, Justice
(concurring specially).
The petitioner, Shari Harrison, as executrix of the estate of B.L. Bishop, seeks a writ of mandamus from this Court on the ground that the claims and proceedings at issue are barred by principles of collateral estoppel and/or res judicata because of a ruling by the circuit court that that court lacked subject-matter jurisdiction over similar claims and proceedings previously filed in, but dismissed by, that court. It is not clear to me what, if any, difference exists between the posture of, or the facts relating to, the previous claims and proceedings and the posture of, or the facts relating to, the newly filed claims and proceedings, which the circuit court has decided not to dismiss. The uncertainty affecting this case also prevents me from concluding, however, that a clear legal right to relief has been shown at this juncture. For this reason, I concur in denying the petition for the writ of mandamus.